DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/1/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 recites “a height of the one pressure roller is different from heights of the first conveying roller”.  Note the drawings are not to scale, the pressure roller and first conveying roller appear to have only a slight difference in height if one uses the bottom of the page as a reference plane, there is no information about the size of these rollers, there is no criticality to the difference in height, and there is no explicit statement that these rollers are supposed to have different heights.  Thus, there is no support for this limitation in the originally filled disclosure. 

Claim Interpretations
For the purpose of this examination, “a height of the pressure roller” and “heights of the first conveying roller and the second conveying roller” will be interpreted as being any height throughout the full diameter of each roller.   For example, the height to the bottom of one roller may be lower than the height to the top of another roller when referenced from the same plane and meet this limitation since the claimed heights are relative to the observer’s point of view.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pedretti (US 6,709,769 B1) in view of Wang et al. (US 4,414,045), Terawaki (US 6,098,684), Green et al. (US 5,888,639), and Heilman et al. (US 2,630,319).
Regarding claim 1, Pedretti teaches:
A processing apparatus [equipment shown in figure 1], comprising: 
a foil uncoiling roller [one of the unwanders (12, 27, 28)]; 
a foil uncoiling roller [one of the unwanders (12, 27, 28)]; 
a welding device [sonotrode (20)]; and
a plurality of driving rollers [rollers (23, 24)]; 
wherein both the foil uncoiling roller and the foil uncoiling roller are disposed on the feeding side of the welding device [see figure 1], the welding device being configured to weld a foil to foil [since sonotrode (20) consists of two pairs or steel wheels; 4:39-50, it is configured to perform the claimed function], 
the plurality of driving rollers is respectively disposed on the feeding side and a discharging side of the welding device, the plurality of driving rollers being configured to drive the foil and the foil after being overlapped with each other to be conveyed downstream [see figure 1], 
wherein the plurality of rollers [rollers (23, 24)] are disposed in one-to-one correspondence, the overlapped foils pass through between the plurality of rollers, and the plurality of rollers drives rotate to jointly convey the foils [4:34-40 and figure 1], 
Pedretti does not teach:
The processing apparatus being for a secondary battery current collector;

the plurality of driving rollers has an equal line speed;
a plurality of driven rollers,  
a coiling roller; 
three conveying rollers comprising a first conveying roller, a second conveying roller, and a third conveying roller; 
three rectifying rollers comprising a first rectifying roller, a second rectifying roller, and a third rectifying roller, the first rectifying roller and the second rectifying roller being configured to rectify a position offset of a foil from a composite current collector, and the third rectifying roller being configured to rectify an offset amount of a substrate for an electrode plate wound around the coiling roller; and 
one pressure roller configured to press one of the foil and the composite current collector to the other of the foil and the composite current collector to make the foil and the composite current collector overlap, the one pressure roller being disposed on a feeding side of the welding device; 
each of the three conveying rollers is independent from each of the three rectifying rollers, each of the three rectifying rollers is independent from the pressure roller, and each of the three conveying rollers is independent from the pressure roller,
the plurality of driving rollers is disposed in one-to-one correspondence with the plurality of driven rollers, the overlapped foil and composite current collector pass through between the plurality of driving rollers and the plurality of driven rollers, and the plurality of driving rollers drives the plurality of driven rollers to rotate to jointly convey the foil and the 
the coiling roller is disposed at an end of an assembly line of the processing apparatus to wind up the composite current collector having the foil welded thereon, 
the first rectifying roller is arranged between the foil uncoiling roller and the first conveying roller, the second rectifying roller is arranged between the composite current collector uncoiling roller and the second conveying roller, the third rectifying roller is arranged between the coiling roller and the welding device, the first conveying roller is arranged between the first rectifying roller and the one pressure roller, the second conveying roller is arranged between the second rectifying roller and the one pressure roller, and the third conveying roller is arranged between the third rectifying roller and the coiling roller, and
and a height of the one pressure roller is different from heights of the first conveying roller and the second conveying roller that are disposed adjacently at a feeding side of the one pressure roller.
Concerning the equal line speed:
Wang teaches ultrasonic bonding apparatus (12) further preferably includes a plurality of feed roll systems (36, 37, 38) for effecting high-speed feeding of batt (10) to each of the machines (21, 22, 23) and take-up roll (16) also is preferably powered at the same speed as the feed roll systems (36, 37, 38); 3:54-61 and figure 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to synchronize the speed of Pedretti rollers (23, 24) as taught by Wang in order to increase the speed of production, to keep the speed of the material worked upon 
Concerning the driven rollers and correspondence:
Terawaki teaches ultrasonic welding/cutting machine (1) wherein roller pair (9, 10) comprises a driving roller (9) and a driven roller (10); 3:45-67, 4:1-5, and figures 2-3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Terawaki concept of a driving and driven roller into each roller pair (23, 24) since this is a known means for material moving rollers, minus any unexpected results. 
Concerning the coiling roller:
Wang teaches take-up roll (16) also is preferably powered at the same speed as the feed roll systems (36, 37, 38) and placed at the end of the assembly line; 3:60-61 and figure 1.
Note that take-rolls are extremely well-known element in the art of manufacturing sheet-like materials; see PTO 892 for additional teachings.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Wang take-roll concept into Pedretti in order to produce a layered coil.    
Concerning the pressure roller and feeding side conveying and rectifying rollers:
Green teaches an ultrasonic welding apparatus 
wherein the substrate sheets (18, 20) are unrolled from reels (40, 42) and first respectively pass over rollers (44) and down under conventional dancer tensioning rollers (46) 
then the substrate sheets (18, 20) pass through conventional controlled edge guidance roller assemblies (50) [rectifying rollers] which keeps the sheet in longitudinal alignment;  
then the sheets pass over rollers (52) [conveying rollers], one of which his not labeled; 
then the substrate sheets (18, 20) pass adjacent roller (62) [pressure roller] which forces the sheets to make contact with each other; wherein
all of the above noted rollers are independent of each other, and the height of the roller (62) is at a different height than rollers (52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Pedretti unwanders (16, 17) with that of Green in order to ensure the tension and alignment of the sheets.
Concerning the third rectifying and conveying rollers:
Heilman teaches placing a correcting roller between the coiler and the final processing unit in order to coil the strip uniformly; 2:35-40 and figures 3-6.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate another edge guidance roller assembly (50) and roller (52) prior to the coiler in order to uniformly coil the strip assembly.   
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the combined prior art references above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed 
Regarding claim 10, this claim is addressed in the rejection of claim 1 above.
Regarding claim 11, Pedretti teaches:
wherein the welding device is configured to continuously weld the foil to a portion of the composite current collector [since sonotrode (20) consists of two pairs or steel wheels; 4:39-50, it is configured to perform the claimed function].
Regarding claim 12, Pedretti teaches:
wherein the welding device is configured as an ultrasonic rolling welding device comprising an ultrasonic welding head and an anvil block, and the ultrasonic welding head and the anvil block are in rolling contact during welding [sonotrode (20) consists of two pairs or steel wheels; 4:39-50].
Regarding claim 13, Pedretti does not teach:
further comprising a driving device, wherein one of the ultrasonic welding head and the anvil block is coupled to the driving device to adjust a contact force therebetween during welding.
Terawaki teaches ultrasonic welding/cutting machine (1) wherein machining roller/anvil (36) is moved vertically by lift cylinder (43); figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the lift cylinder concept into Pedretti in order to apply the desired nip size and pressure.  

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case the applicant attacks each reference for not teaching what it was relied upon to teach.
In response to applicant's argument that Wang, Terawaki, and Green are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wang, Terawaki, and Green are all drawn to ultrasonic welding/cutting apparatuses and to systems for moving strip/sheet materials with rollers.
Any arguments drawn to the prior art not teaching “only one pressure roller” are moot since they are not commensurate with the cope of the claims.  Note that “one pressure roller” only requires that a single pressure has to be present but does not exclude additional pressure rollers.   
The applicant argues that Green does not teach “a height of the one pressure roller is different from heights of the first conveying roller and the second conveying roller”.  However, .    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS J GAMINO/Examiner, Art Unit 1735    

/ERIN B SAAD/Primary Examiner, Art Unit 1735